Citation Nr: 1026788	
Decision Date: 07/19/10    Archive Date: 07/28/10

DOCKET NO.  07-23 214	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to an evaluation in excess of 30 percent disabling 
for tuberculosis, pulmonary chronic, far advanced, inactive 
(pulmonary tuberculosis).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and "J.S".






ATTORNEY FOR THE BOARD

L.M. Yasui, Associate Counsel

INTRODUCTION

The Veteran served on active duty from December 1952 to November 
1954.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a September 2006 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO).

In May 2010, the Veteran testified in a personal hearing before 
the undersigned Veterans Law Judge.  A copy of the hearing 
transcript is associated with the claims file.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

The evidence of record does not demonstrate active pulmonary 
tuberculosis for several decades.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 30 percent for 
inactive, pulmonary tuberculosis, far advanced, have not been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 
4.10, 4.21, 4.97, Diagnostic Code 6721 (2009).



REASONS AND BASES FOR FINDING AND CONCLUSION

Disability ratings are determined by applying the criteria set 
forth in the VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  Individual 
disabilities are assigned separate diagnostic codes. 38 U.S.C.A. 
§ 1155; 38 C.F.R. § 4.1.  If two evaluations are potentially 
applicable, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for that 
rating; otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  The basis of disability evaluations is the ability of the 
body as a whole, or of the psyche, or of a system or organ of the 
body to function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating with 
impairment of function, will be expected in all cases.  38 C.F.R. 
§ 4.21.  Therefore, the Board has considered the potential 
application of various other provisions of the regulations 
concerning VA benefits, whether or not they were raised by the 
veteran, as well as the entire history of the veteran's 
disability in reaching its decision.  Schafrath v. Derwinski, 1 
Vet. App. 589, 595 (1991).

In deciding the Veteran's increased evaluation claims, the Board 
has considered the determinations in Fenderson v. West, 12 Vet. 
App. 119 (1999) and Hart v. Mansfield, 21 Vet. App. 505, 509 
(2007), and whether the veteran is entitled to an increased 
evaluation for separate periods based on the facts found during 
the appeal period.  In Fenderson, the U.S. Court of Appeals for 
Veterans Claims (Court) held that evidence to be considered in 
the appeal of an initial assignment of a rating disability was 
not limited to that reflecting the then current severity of the 
disorder.  In that decision, the Court also discussed the concept 
of the "staging" of ratings, finding that, in cases where an 
initially assigned disability evaluation has been disagreed with, 
it was possible for a veteran to be awarded separate percentage 
evaluations for separate periods based on the facts found during 
the appeal period.  Id. at 126.  Hart appears to extend Fenderson 
to all increased evaluation claims.

The basis of disability evaluations is the ability of the body as 
a whole, or of the psyche, or of a system or organ of the body to 
function under the ordinary conditions of daily life, including 
employment.  38 C.F.R. § 4.10.

At the outset, the Board notes that the Veteran's claim for an 
increased evaluation for his service-connected pulmonary 
tuberculosis was received at the RO on April 26, 2006.  
Therefore, the rating period for consideration on appeal begins 
April 26, 2005, one year prior to the date of receipt of the 
increased rating claim.  38 C.F.R.  § 3.400(o)(2) (2009).

The Veteran is currently assigned a 30 percent rating, for 
pulmonary tuberculosis pursuant to Diagnostic Code 6721.  
Historically, the Veteran was initially evaluated as 100 percent 
disabled from July 9, 1956.  Thereafter, his evaluation was 
reduced to 50 percent disabling effective December 11, 1959.  His 
evaluation was again reduced to 30 percent, effective December 
11, 1963.  Effective March 23, 1965, the Veteran was again 
awarded a 100 percent disability rating.  His evaluation was 
reduced to 50 percent disabling effective December 1, 1968.  His 
evaluation was then reduced to his current 30 percent disability 
rating, effective December 1, 1972.

The Board notes that there are special provisions regarding 
evaluation of respiratory conditions.  Public Law 90-493 repealed 
section 356 of title 38, United States Code, which had provided 
graduated ratings for inactive tuberculosis.  The repealed 
section, however, still applies to the case of any veteran who, 
on August 19, 1968, was receiving or entitled to receive 
compensation for tuberculosis.  38 C.F.R. § 4.96(b) (2009).  
Thus, the old law continues to operate in the present case.

Where a rating for pulmonary tuberculosis was entitled on or 
prior to August 18, 1968, residuals of inactive pulmonary 
tuberculosis are rated 100 percent disabling for two years after 
the date of inactivity, following active tuberculosis, which was 
clinically identified during active service or subsequently; 50 
percent thereafter for four years, or in any event, to six years 
after date of inactivity; 30 percent thereafter, for five years, 
or to eleven years after date of inactivity.  38 C.F.R. § 4.97, 
Diagnostic Code 6721 (2009).  

Furthermore, that Code section provided a minimum 30 percent 
rating following far advanced lesions diagnosed at any time while 
the disease process was active; 20 percent following moderately 
advanced lesions, provided there is continued disability, 
emphysema, dyspnea on exertion, impairment of health, etc.; and 
noncompensable otherwise.

Additionally, the rating schedule specifies that the graduated 
50-percent and 30-percent ratings and the permanent 30 percent 
and 20 percent ratings for inactive pulmonary tuberculosis are 
not to be combined with ratings for other respiratory 
disabilities.  See Note (2) following Codes 6701- 6724; 38 C.F.R. 
Part 4, Code 6701-6724 (2009).

Therefore, in order to achieve the next, higher 50 percent rating 
under Diagnostic Code 6721, the evidence must show that pulmonary 
tuberculosis has been inactive for no more than six years.  
However, the clinical evidence of record does not demonstrate 
that the Veteran has experienced active pulmonary tuberculosis 
within the last 6 years.  

Indeed, the Veteran's pulmonary tuberculosis became inactive upon 
VA examination in December 1966.  Subsequent VA examinations in 
May 2001 and September 2008 reflect that the Veteran's pulmonary 
tuberculosis remained inactive.  In the most recent VA 
examination in September 2008, the Veteran had residual bilateral 
upper lobe scarring, as well as volume loss on the left from his 
lobectomy.  He was diagnosed with dyspnea, chronic obstructive 
pulmonary disease, and old, inactive tuberculosis.  

Although the Veteran's major problem appeared to be chronic 
obstructive pulmonary disease (COPD) on pulmonary function tests, 
the examiner stated that the Veteran does "have post-
tuberculosis scarring and loss of volume, evident on chest 
radiograph, which reduce his pulmonary reserve in responding to 
exertional challenges.  Thus, these post-TB sequelae have a small 
but expected contribution to exertional dyspnea, which is mostly 
related to [chronic obstructive pulmonary disease] and possibly 
cardiovascular issues."

In this regard, it is important for the Veteran to understand 
that he is not service connected for COPD, the Veteran has never 
filed a claim seeking service connection for this disability, and 
the medical evidence does not indicate a connection between the 
service connected disability and COPD (the Veteran has a history 
of smoking), therefore, the Board finds that an implied claim of 
service connection for COPD is not indicated by the facts of this 
case. 

Thus, based on the foregoing, the Board finds that throughout the 
rating period on appeal, the criteria for the next higher, 50 
percent rating pursuant to Diagnostic Code 6721 (entitled on 
August 19, 1968) have not been satisfied.

The Board has considered the Veteran's statements that he is 
entitled to a higher evaluation.  A layperson is generally not 
capable of opining on matters requiring medical knowledge.  
Routen v. Brown, 10 Vet. App. 183, 186 (1997).  See also Bostain 
v. West, 11 Vet. App. 124, 127 (1998) citing Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992) (a layperson without the 
appropriate medical training and expertise is not competent to 
provide a probative opinion on a medical matter, to include a 
diagnosis of a specific disability and a determination of the 
origins of a specific disorder).

Some quasi-medical questions do lend themselves to the opinions 
of laypersons.  For example, when a condition may be diagnosed by 
its unique and readily identifiable features, the presence of the 
disorder s not a determination "medical in nature" and is 
capable of lay observation.  Jandreau v. Nicholson, 492 F.3d 1372 
(Fed. Cir. 2007).  However, in Jandreau, the U.S. Court of 
Appeals for the Federal Circuit explained, in footnote 4, that a 
veteran is competent to provide a diagnosis of a simple condition 
such as a broken leg, but not competent to provide evidence as to 
more complex medical questions. 

Here, the Board finds that although the Veteran's statements are 
probative of symptomatology, they are not competent or credible 
evidence of a diagnosis, date of onset, or medical causation of a 
disability.  See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Miller v. Derwinski, 2 Vet. App. 578, 580 (1992).  As noted, 
disability ratings are made by the application of a schedule of 
ratings which is based on average impairment of earning capacity 
as determined by the clinical evidence of record.  The Board 
finds that the medical findings, which directly address the 
criteria under which the service-connected disability is 
evaluated, are more probative than the subjective evidence of an 
increased disability.

The Board has also considered whether staged ratings are 
appropriate but finds no distinct time periods where the 
Veteran's symptoms warrant a different rating, other than those 
previously assigned.  Hart, supra.  As the preponderance of the 
evidence does not support an increased rating, the "benefit-of-
the-doubt" rule does not apply, and the appeal is denied.

Additionally, the evidence does not reflect that the disability 
at issue caused marked interference with employment (i.e., beyond 
that already contemplated in the assigned evaluation) (the 
Veteran is retired), or necessitated any frequent periods of 
hospitalization, such that application of the regular schedular 
standards is rendered impracticable.  Therefore, referral for 
assignment of an extra-schedular evaluation under 38 C.F.R. § 
3.321 (2009) is not warranted. 

Based on the above, the Board finds that the clinical evidence of 
record does not support a rating in excess of 30 percent at this 
time and the claim for an increased evaluation for inactive 
pulmonary tuberculosis, far advanced, is denied.

Duties to Notify and Assist

The Board is required to ensure that VA's "duty to notify" and 
"duty to assist" obligations have been satisfied.  See 38 
U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2008).  
The notification obligation in this case was accomplished by way 
of letters from the RO to the Veteran dated in May 2006 and 
January 2009.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F. 3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. 
App. 473 (2006); Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).

The RO also provided assistance to the Veteran as required under 
38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under 
the facts and circumstances in this case.  A VA examination was 
undertaken September 2008 that fully considered the nature and 
extent of the disability at issue, providing detailed results.  
The Veteran has not made the RO or the Board aware of any 
additional evidence that needs to be obtained in order to fairly 
decide this appeal, and has not argued that any error or 
deficiency in the accomplishment of the duty to assist has 
prejudiced him in the adjudication of his appeal.  Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 
F. 3d 1328 (Fed. Cir. 2006).  Hence, no further notice or 
assistance to the Veteran is required to fulfill VA's duty to 
assist the Veteran in the development of the claim.

ORDER

The appeal is denied.



____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


